Citation Nr: 0627650	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  04-06 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment or 
adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  

In her January 2004 substantive appeal, the veteran stated 
that her bilateral knee condition was secondary to her 
service-connected feet.  The Board construes this as an 
informal claim for secondary service connection for a 
bilateral knee disorder, and the matter is referred to the RO 
for consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to automobile and adaptive 
equipment or for adaptive equipment only.  She claims that 
she has loss of use of both feet due to her service connected 
disabilities.  

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses.

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63 (2005).  

The record shows that the veteran is service-connected for 
bilateral pes planus rated as 30 percent disabling; and 
bilateral hallux valgus, each rated individually as 10 
percent disabling.  Her last VA examination was in March 
2000, at which time the examiner reported that no records 
were available for review, and described a large unhealed 
ulcer on the veteran's left leg and ankle, morbid obesity, 
and moderate to severe pes planus deformity with valgus 
position of both heels and abduction of both forefeet.  The 
RO based its denial in this appeal on the reports of this 
examination.  The veteran stated in her January 2004 
substantive appeal that her bilateral foot disorders were 
worsening.  In addition, in an August 2002 statement, a VA 
physician stated that she had been seeing the veteran for the 
past five years in conjunction with the nursing staff at the 
VA facility in Gainesville, and that the veteran was unable 
to walk due to her feet.  The physician also stated that 
there were other problems that contribute to the inability to 
ambulate, and that the veteran needed hand controls since she 
has loss of use of her feet.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant that takes into account the records of prior 
medical treatment (the complete claims folder).  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  VA's duty to assist 
includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse.  See Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The veteran 
has not been examined to determine whether the service-
connected disabilities of the feet, alone, are of such a 
degree that the function of one or both feet is no better 
than if she had amputation with a prosthetic replacement.  
Since a medical opinion that addresses these specific 
requirements is needed, the Board finds that the veteran 
should be afforded another examination to obtain such an 
opinion.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

In addition, records of the veteran's VA treatment since 2000 
have not been associated with the claims file.  Since a VA 
physician has noted in 2002 seeing the veteran for the past 
five years at a VA facility, these records are pertinent to 
the claim, and are within the control of VA.  Hence, they 
should be obtained and associated with the claims file.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment since 2000 from the VA facility 
in Gainesville and associate them with 
the claims file.  

2.  Schedule the veteran for a VA 
examination to determine the remaining 
function of the veteran's feet.  The 
entire claims file must be made available 
to the examiner.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  The examiner should 
specifically indicate, concerning the 
remaining function in each of the 
veteran's feet, whether no effective 
function remains other than that which 
would be equally well served by an 
amputation stump at the site of election 
below the knee.  This determination 
should be made on the basis of the actual 
remaining function of the foot, that is, 
whether the acts of balance and 
propulsion, etc., could be accomplished 
equally well by an amputation stump with 
prosthesis.  If the answer as to either 
foot is yes, the examiner should indicate 
whether the veteran's service-connected 
foot disabilities alone produce such 
impairment.  

3.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted, the veteran should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  
The veteran and her representative should 
then be given an opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



